Order entered February 24, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00274-CV

      STEWARD HEALTH CARE SYSTEM LLC AND SOUTHWEST
              GENERAL HOSPITAL, LP, Appellants

                                       V.

                         FRANK SAIDARA, Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-16862

                                    ORDER

      Before the Court is appellants’ February 22, 2021 unopposed motion for

extension of time for submitting to the en banc court and filing supplemental

briefing. We GRANT appellants’ motion. Appellants shall file supplemental

briefing, if any, by March 4, 2021. Appellee shall file supplemental briefing, if

any, by March 15, 2021. The case will be submitted, without oral argument, to

the en banc Court on March 16, 2021.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE